                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                       MONROE DIVISION

SLADDEN GILBERT                                       CIV. ACTION NO. 3:20-00336

VERSUS                                                JUDGE TERRY A. DOUGHTY

GREENWICH INSURANCE CO., ET AL.                       MAG. JUDGE KAYLA D. MCCLUSKY

                                           JUDGMENT

          The Report and Recommendation of the Magistrate Judge having been considered, no

objections having been filed, and finding that same is supported by the law and the record in this

matter,

          IT IS ORDERED that Plaintiff’s motion to enforce settlement and assess non-payment

penalty [Doc. No. 24] is DENIED.

          Monroe, Louisiana, this 14th day of July 2021.



                                                     _____________________________________
                                                                TERRY A. DOUGHTY
                                                           UNITED STATES DISTRICT JUDGE
